     Case 2:20-cv-01866-KJM-CKD Document 8 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM THOMAS JONES,                             No. 2:20-cv-1866 CKD P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    PLACER COUNTY, et al.,
15                       Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change. More than sixty-

20   three days have passed since the court order was returned by the postal service and plaintiff has

21   failed to notify the Court of a current address.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a

23   United States District Judge to this action; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

25   failure to prosecute. See Local Rule 183(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
     Case 2:20-cv-01866-KJM-CKD Document 8 Filed 03/19/21 Page 2 of 2


 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 3   days after service of the objections. Plaintiff is advised that failure to file objections within the

 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: March 19, 2021
                                                        _____________________________________
 7
                                                        CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/jone1866.33a.docx

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
